

116 HR 6547 IH: To modify terms related to the economic injury disaster loan program of the Small Business Administration for applicants affected by COVID–19, and for other purposes.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6547IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Roy introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify terms related to the economic injury disaster loan program of the Small Business Administration for applicants affected by COVID–19, and for other purposes.1.Small business economic injury disaster loans(a)In generalWith respect to loans made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19—(1)the Small Business Administration shall expedite the loan approval process for those loans such that the loans are made as soon as is practicable; and(2)the maximum loan amount shall be $20,000,000.(b)FraudThe fine imposed for any conviction under sections 3729 through 3733 of title 31, United States Code (commonly known as the False Claims Act), relating to the use of funds provided under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19 shall be equal to 3 times the amount of the loan.